 

ORIGIN S22 ero°%22™ Document 1 Filed 07/09/19 Page 1of3 PagelD 1

Pree
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS 419 JUL -9 PH &: 29
DALLAS DIVISION tp

  

™O

UNITED STATES OF AMERICA NO.
Vv. . ,
MICKAEL GEDLU G19 -CR-329 7M
INDICTMENT |
The Grand Jury charges:
| Count One

Threats Against the President
(Violation of 18 U.S.C. § 871)

Between on or about December 29, 2018 and on or about June 3, 2019, in the
Dallas Division of the Northern District of Texas and elsewhere, the defendant, Mickael
Gedlu, did knowingly and willfully make a threat to take the life of, and to inflict bodily
harm upon, the President of the United States, Donald J. Trump.

In violation of 18 U.S.C. § 871.

Indictment—Page 1
 

Case 3:19-cr-00329-M Document1 Filed 07/09/19 Page 2of3 PagelD 2

ERIN NEALY COX
UNITED STATES ATTORNEY

Waban. (adeolla

 

Rebekah Ricketts

Texas Bar No. 24074883

Assistant United States Attorney
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8744
Facsimile: 214-659-8800

Email: rebekah.ricketts@usdoj.gov

Indictment—Page 2

A TRUE BILL:

 

FOREPERSON
 

Case 3:19-cr-00329-M Document1 Filed 07/09/19 Page 3of3 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

MICKAEL GEDLU

 

INDICTMENT
18 U.S.C. § 871 |
Threats Against the President,
(Count 1)

] Count

 

A true bill rendered GPS

DALLAS | / BOKEPERSON
Le

Filed in open court this 9th day of July, 2019,

 

Warrant to be Issued

 

UNITED STATES STRATE JUDGE
No Criminal Matter Pending
